NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



In re Estate of Alexander N. Salem.           )
                                              )
                                              )
THOMAS A. SALEM,                              )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D18-1057
                                              )
JOHN J. SALEM,                                )
                                              )
              Appellee.                       )
                                              )

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Collier County;
Sherra Winesett, Senior Judge.

D. Keith Wickenden and M. Travis Hayes
of Grant Fridkin Pearson, P.A., Naples, for
Appellant.

Javier A. Pacheco, Marve Ann M. Alaimo,
and Sara K. White of Porter, Wright, Morris
& Arthur, LLP, Naples, for Appellee.


PER CURIAM.

              Affirmed.

LaROSE, C.J., and BLACK and SALARIO, JJ., Concur.